U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52940 American Nano Silicon Technologies, Inc. (Name of Registrant in its Charter) California 33-0726410 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 1Nangan Dao Chunfei Road, Jialing District, Nanchong Sichuan, 637005 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-817-3634888 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes No_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of February 16, 2011,31,005,323 shares of common stock, par value $0.0001 per share, were outstanding. PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of December 31 As of September 30 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Advance to suppliers Deferred financing cost Prepaid expense and other receivables - Employee advances, net Total Current Assets Property, plant and equipment, net Other assets: Land use rights, net Long term loan to related party Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Short term loan Taxes payable Construction security deposits Accrued expenses and other payables Total Current Liabilities Long-term liabilities Long term Loan Due to related parties Warrant liabilities Total Liabilities Commitment and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized; 31,005,323 and 30,900,067 shares issued and outstanding Additional paid-in-capital Accumulated other comprehensive income Retained Earnings (Accumulated deficit) ) ) Total American Nano Stockholders' Equity Noncontrolling interest Total Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 2 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the Three months Ended December 31 Revenues $ $ Cost of Goods Sold Gross Profit Operating Expenses Research and development expense - Selling, general and administrative Income from operations Other Income and Expense Interest expense ) ) Changein fair value ofwarrant liabilities - Total other expense ) IncomeBeforeIncome Taxes Provision for Income Taxes Net Income Less: net income attributable to the noncontrolling interest Net Income attributable to American Nano silicon Technologies, Inc Other comprehensive income (loss) Foreign currency translation adjustment ) Comprehensive Income $ $ Income per common share Basic $ $ Diluted $ $ Weighted average number of common shares Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 3 AMERICAN NANO SILICON TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the three months ended December 31 Cash Flows From Operating Activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Changein fair value ofwarrant liabilities ) - Depreciation and amortization Stock based compensaction expense Changes in operating assets and liabilities: (Increase) decrease in - Accounts receivable ) ) Inventory ) Employee advances ) ) Advances to suppliers ) Prepaid expense and other receivables ) Related party receivables Increase (decrease) in - Accounts payable ) ) Construction security deposits ) ) Advance from customers - Taxes payable ) ) Accrued expenses and other payables ) ) Cash provided by (used in) Operating Activities ) Cash Flows From Investing Activities: Additions to property and equipment - ) Cash used in investing activities - ) Cash Flows From Financing Activities Proceeds from related party loans Repayment of long term loans - ) Cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Increase (decrease) in cash and cash equivalents ) Cash and Cash Equivalents - Beginning of the year Cash and Cash Equivalents - End of the year $ $ SUPPLEMENTAL CASH FLOW INFORMATION: During the period, cash was paid for the following: Interest expense $
